Citation Nr: 1417172	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-10 743	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE


Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to April 26, 2010, and as 50 percent disabling therefrom.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a disability rating in excess of 30 percent for service-connected PTSD.  A notice of disagreement was filed in June 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.

In a November 2012 rating decision, the RO assigned a 50 percent disability rating to PTSD, effective April 26, 2010.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran requested a Board hearing; however, his hearing request was withdrawn in a June 2013 submission from his authorized representative.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1968 to February 1970.

2.  On March 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


